Citation Nr: 1448926	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating, in excess of 10 percent, for postoperative degenerative disc disease of the lumbar spine. 

2.  Entitlement to a higher initial rating, in excess of 10 percent, for postoperative residuals of a right knee injury. 

3.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

The Board remanded the appeal in July 2012 for additional development, to include a request for updated medical records and to schedule VA examinations to address the increased rating claims on appeal.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In December 2012, the RO granted service connection for left lower extremity radiculopathy as secondary to postoperative degenerative disc disease of the lumbar spine and assigned a 10 percent rating from October 30, 2012.  The Veteran has not appealed the assigned initial rating or effective date for the grant of service connection; therefore, the issue of entitlement to a higher initial evaluation for left lower extremity radiculopathy is not before the Board.


FINDINGS OF FACT

1.  For the entire rating period, postoperative degenerative disc disease of the lumbar spine has been manifested by 70 to 90 degrees forward flexion in the thoracolumbar spine, with pain beginning at 70 degrees; a combined range of motion of at least 210 degrees, limited by pain; and x-ray evidence of degenerative disc disease, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
2.  The Veteran's lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least one week during any 12 month period.
 
3.  The Veteran does not have a diagnosed right lower extremity neurological disorder secondary to service-connected postoperative degenerative disc disease of the lumbar spine.

4.  For the entire rating period, a right knee disability has been characterized by a history of anterior cruciate ligament (ACL) repair and removal of semilunar cartilage with symptoms of pain, extension to 0 degrees without pain, and at least 110 degrees flexion, limited by pain.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had no evidence of arthritis on VA x-rays and MRI.  

5.  For the entire rating period, a service-connected eczema has been manifested by outbreaks of itchy, dry skin with cracking and bleeding affecting less than 5 percent of the entire body, and less than 5 percent of exposed areas with no more than topical therapy required for treatment.


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a higher initial rating, in excess of 10 percent, for postoperative degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2014).

2.  For the entire rating period, the criteria a higher initial rating, in excess of 10 percent, for postoperative residuals of a right knee injury have not been met. 
38 U.S.C.A. § 1155 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2014).

3.  For the entire rating period, the criteria for an initial compensable rating for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

VA provided VCAA compliant notice to the Veteran in conjunction with his November 2006 predischarge claims, and the Veteran has acknowledged the receipt of such notice.  The appeal for higher initial ratings for a lumbar spine disability, right knee disability, and eczema arise from disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

The Veteran was afforded VA examinations in January 2009 and October 2012.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 and October 2012 VA examinations are adequate for rating purposes and for assessing the Veteran's current disabilities because they were performed by a medical professional, were based on a review of the record, history and symptomatology from the Veteran, and a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's July 2012 remand order.  In August 2012, the AOJ requested that the Veteran identify any private treatment records to be obtained.  To date, no response has been received.  Updated VA treatment records are of record, and as noted above, an updated October 2012 VA examination has been obtained.  See Stegall, 11 Vet. App. at 270.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to the service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds, however, that the weight of the evidence does not establish that the Veteran's lumbar spine disability, right knee disability, and eczema have changed in severity over the course the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  Under the General Formula, a 10 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The Veteran is in receipt of a 10 percent rating for a service-connected eczema.  Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 - 7805) depending on the predominant disability.  38 C.F.R. § 4.118 (2014).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 


Initial Rating for a Lumbar Spine Disability

The Veteran contends that a higher initial rating is warranted for his lumbar spine disability which involved the removal of two discs in service.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, postoperative degenerative disc disease of the lumbar spine has been manifested by  70 to 90 degrees forward flexion in the thoracolumbar spine, with pain beginning at 70 degrees; a combined range of motion of at least 210 degrees, limited by pain; and x-ray evidence of degenerative disc disease, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.  Even with consideration of functional limitations due to pain and painful motion in the lumbar spine, the Board finds that the Veteran's disability does not approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5242.  See 38 C.F.R. 
§ 4.71a.  

For the entire rating period, the Veteran has diagnosed degenerative disc disease of the lumbosacral spine with x-ray evidence of degenerative disc disease.  The Veteran identified symptoms of daily back pain and weekly flare-ups of increased pain during VA examinations.  On physical examination in January 2009 the Veteran had between 70 and 90 degrees flexion in the thoracolumbar spine, with pain starting at 70 degrees; 20 degrees extension limited by pain; and 50 degrees left and right rotation and 35 degrees left and right lateral flexion without pain.  The VA examiner stated that there was no additional loss of motion (0 degrees) due to "Deluca" factors after three repetitions of movement.  There was no pain on palpation of the spine.  The Veteran had slightly reduced lumbar lordosis.  

During the October 2012 VA examination, the Veteran had 90 degrees forward flexion with pain beginning at 75 degrees, 30 degrees extension with pain beginning at 15 degrees, 30 degrees left and right rotation without pain, and 30 degrees left and right lateral flexion without pain.  An October 2012 VA examiner indicated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine during examination. 

Even with consideration of the Veteran's limitations due to pain, the Board finds that for the entire rating period, the Veteran's had at least 70 forward flexion in the thoracolumbar spine, without pain, and at least 210 degrees combined range of motion without pain, and without additional limitations to range of motion due to pain, incoordination, fatigability and weakness on repetitive use.  The Board finds that the January 2009 and October 2012 VA examiners specifically addressed functional loss due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202.  VA examinations do not reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the Board finds that the criteria for next higher 20 percent rating under Diagnostic Code 5242 have not been met or more nearly approximated for any portion of the rating period.  Even with consideration of additional loss of motion due to pain, fatigability, incoordination, pain on movement, and weakness, manifestations of a lumbar spine disability have not more nearly approximated forward flexion of the thoracolumbar spine limited at 60 degrees or less, combined range of motion of the thoracolumbar spine limited at 120 degrees or less, or muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour any time during the rating period.  See 
38 C.F.R. § 4.71a.  

The Board finds that the lay evidence provided with respect to pain on examination is credible and consistent with reports of back pain shown in VA treatment records.  Lay evidence present on examination addressing pain, as well as functional loss due to pain have been considered by the Board in rating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Board finds, however, that the Veteran's pain and functional limitations due to such pain are adequately considered by his assigned 10 percent evaluation under Diagnostic Code 5242.  The Board finds that associated functional limitations, to include pain with climbing stairs, limitations to twisting, running, jumping, or with participation in sports reported during VA examinations are contemplated by the rating schedule for disabilities of the spine, to include Diagnostic Code 5242, which contemplates loss of motion, pain, the presence of painful motion and associated limitations, as well as muscle spasm, guarding, and abnormal gait or spinal contour.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca.  

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  For the entire rating period, the Veteran's lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during any 12 month period to warrant a compensable evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Both January 2009 and October 2012 VA examination shows that the Veteran no incapacitating episodes in the past 12 month period.  VA treatment records do not otherwise reflect incapacitating episodes requiring treatment by a physician and periods of bed rest.  For these reasons, the Board finds that the Veteran is not shown to have to incapacitating episodes, having a total duration of at least one week, due to his lumbar spine disability to warrant a higher rating evaluation under Diagnostic Code 5243.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the reasons discussed above, the Board finds that the criteria for an increased rating evaluation in excess of 10 percent for postoperative degenerative disc disease of the lumbar spine have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  
See 38 C.F.R. § 4.71a Note (1).  As the Board has noted in the introduction above, the Veteran is separately service connected for left lower extremity radiculopathy, and the Veteran has not appealed the assigned rating; therefore, left lower extremity radiculopathy is not a subject of the current rating decision.  Moreover, the Board finds that the weight of the evidence does not identify current neurological impairment in the right lower extremity secondary to the lumbar spine disability to warrant separate ratings based on neurological manifestations in the right lower extremity.  The Veteran reported radiation of pain in the left leg in January 2009, but did not identify any right lower extremity symptoms.  An October 2012 VA examination shows that there was no evidence of right lower extremity radiculopathy on examination, and a neurological evaluation of the right lower extremity was normal.  

For the reasons discussed above, the Board finds that an initial rating in excess of 10 percent is not warranted for postoperative degenerative disc disease of the lumbar spine.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for a Right Knee Disability

The Veteran is currently service connected for postoperative residuals of a right knee injury, rated as 10 percent disabling.  An April 2007 rating decision shows that the RO granted service connection with an initial 10 percent rating based on findings of limitation of flexion in the leg; however, the rating code sheet shows that the RO purported to assign the 10 percent evaluation under Diagnostic Code 5257-5024 (other impairment of the knee and tenosynovitis).  The Board notes that recurrent subluxation, lateral instability, and tenosynovitis were not indicated in the April 2007 rating decision, or presently.  Under 38 C.F.R. § 4.71a, a 10 percent schedular rating is warranted under Diagnostic Code 5257 for other impairment of the knee with evidence of recurrent subluxation or lateral instability, and limitation of flexion of the leg is rated under Diagnostic Code 5260.  The Board finds that a change in these assigned 10 percent rating is not warranted; however, the Board finds that the RO should correct the record to reflect the assignment of a 10 percent rating under Diagnostic Code 5260 (not Diagnostic Code 5257-5024).

The Veteran contends that a higher initial rating is warranted for his right knee disability.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a right knee disability has been characterized by a history of ACL repair and removal of semilunar cartilage characterized by symptoms of pain, extension to 0 degrees without pain, and at least 110 degrees flexion, limited by pain.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had no evidence of arthritis noted on a January 2009 MRI or on October 2012 VA x-rays.  

The Board finds that higher or separate evaluations are not warranted under Diagnostic Codes 5260 or 5261 for a right knee disability.  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees and a 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  38 C.F.R. § 4.71a.  The Board finds that the Veteran's disability does not approximate 45 degrees flexion or 10 degrees extension in the right knee at any time during the rating period.  During a January 2009 VA examination, the Veteran had extension to 0 degrees without pain, and he had 110 degrees flexion in the right knee with pain at 110 degrees.  During a more recent October 2012 VA examination, the Veteran had 0 degrees extension and full flexion to 140 degrees in the right knee without evidence of painful motion on examination.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance during either VA examination.  38 C.F.R. § 4.59 provides, however, that the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  The Board finds that the 10 percent evaluation currently assigned for the Veteran's right knee disability was assigned based on evidence of painful, no compensable limitation of flexion in the right knee with consideration of the Veteran's functional limitations due to pain and other factors.  The Board finds that such painful motion is shown the January 2009 VA examination, with continued reports of flare-ups of pain at the time of the October 2012 VA examination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds, however, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260 where the Veteran had at least 110 degrees forward flexion in the right knee even with consideration of pain and painful motion.  The Board finds that a separate evaluation is not warranted under Diagnostic Code 5261 where painful motion is already considered by the Veteran's assigned 10 percent evaluation and extension is shown to be otherwise no compensable.  

The Board has considered whether separate compensable evaluations are warranted for either the right knees under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the right knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that the Veteran has measurable range of motion in right knee joints without ankylosis. 

The Board finds that the Veteran does not have recurrent subluxation or lateral instability of the right knee to warrant a compensable evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Although the October 2012 VA examination shows that the Veteran used a cane for ambulation, there was no recurrent subluxation or lateral instability shown on objective examination of the knee in during either January 2009 or October 2012 VA examinations.  A January 2009 VA examination shows no laxity to varus/valgus stress testing, and negative McMurray's, anterior/posterior drawer, and Lachman's tests.   The October 2012 VA examination also shows no posterior, anterior, or medial lateral instability in the right knee, and there was no patellar subluxation or dislocation.  Additionally, a November 2008 operative report associated with VA treatment records show that the Veteran had no ligamentous laxity, negative pivotal shift, no varus/valgus laxity, and no effusing on passive range of motion in the right knee.  In the absence of recurrent subluxation and lateral instability in the right knee, the Board finds that for the entire rating period, the Veteran's right knee disability have not met or more nearly approximated the criteria for separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

The record shows that the Veteran was treated arthroscopically for a medial meniscal tear in service, and VA treatment records show that in November 2008, the Veteran had additional surgery to the right knee, which included debridement of a medial meniscus tear.  The surgery notes and more recent October 2012 VA x-rays, however, do not reflect dislocated semilunar cartilage in the right knee to warrant an evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Code 5258.  

The record shows that the Veteran has had removal of semilunar cartilage in the right knee, in the form of a medial menisectomy, with additional debridement in November 2008.  The Veteran's right knee was stated to be symptomatic by an October 2012 VA examiner with identified symptoms of pain and flare-ups of pain.  While a 10 percent evaluation may be assigned under Diagnostic Code 5259 for removal of semilunar cartilage which is symptomatic, in this case, because the Veteran has not been shown to exhibit right knee symptoms outside of pain, and because pain an painful motion have already been considered in the assignment of a 10 percent evaluation under Diagnostic Code 5260, where limitation of flexion in the right knee was otherwise noncompensable, the Veteran's pain may not be additionally considered in the assignment of a separate rating under Diagnostic Code 5259 as it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).  Accordingly, the Board finds that a separate compensable evaluation is not warranted under Diagnostic Code 5259.

For the reasons discussed above, the Board finds that an initial rating in excess of 10 percent is not warranted for postoperative residuals of a right knee injury.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Eczema

The Veteran contends that a higher initial rating is warranted for eczema.  After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's eczema has been manifested by outbreaks of itchy, dry skin with cracking and bleeding affecting less than 5 percent of the entire body, and less than 5 percent of exposed areas with no more than topical therapy required for treatment.

For the entire initial rating period, the Board finds that a compensable evaluation is not warranted for eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118.  The evidence of record, both lay and medical, shows that the Veteran has eczema, primarily affecting the hands, with symptoms of itching, dry skin, and cracking and bleeding reported with cold weather.  See March 2008 lay statement, January 2009 and October 2012 VA examinations.  VA examinations show that eczema affects less than 5 percent of the entire body, and less than 5 percent of exposed areas with no more than topical therapy required for treatment, and the Board finds that this is consistent with a 10 percent rating under Diagnostic Code 7806.  

A March 2008 VA treatment note indicates that the Veteran was treated for eczema on the hands and arms with a moisturizing cream.  A January 2009 VA examination shows that the Veteran had eczema present on the hands, with outbreaks during the winter, which he treated with hydrating creams and medicated creams to include hydrocortisone.  During examination, he had scaly, dry, red areas present on the thumb, but reported that at times multiple fingers could be involved.  Exposed body surface was stated to be less than 0.5 percent, and total body surface area involved was less than 0.1 percent.  

An October 2012 VA examination shows that the Veteran reported outbreaks of eczema on the hands in the winter, with dry, red skin and cracking and bleeding at times.  The VA examiner indicated that less than 5 percent of total body area, and less than 5 percent of exposed body area was affected by eczema.  The VA examiner also identified a patch of rough skin on the left hand and micro fissures on some finger joints consistent with the Veteran's report of cracking of the skin due to eczema.  The October 2012 VA examiner indicated that topical corticosteroids were used for treatment; however, the examiner indicated that no systemic corticosteroids or other immunosuppressive medications were used for treatment.  
 
A higher 10 percent rating requires involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. 
§ 4.118.  VA examinations show that less than 5 percent of total body area and exposed body area are affected by eczema, and no systemic corticosteroids or other immunosuppressive medications were used for treatment at any time during the appeal period.  Accordingly, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7806 have not been met or more nearly approximated at any time during the appeal period.  

The Board finds that an additional examination is not necessary to evaluate variations in severity of the Veteran's eczema where his skin disorder is not shown to result in any functional limitations and does not affect occupational functioning. See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  The October 2012 VA examiner stated that the Veteran's eczema did not impact his ability to work and, the Veteran has indicated that even in an active phase, his skin disability primarily affected the hands.  

A disability under Diagnostic Code 7806, may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 - 7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that the Veteran's predominant disability most closely approximates a rating based on eczema under Diagnostic Code 7806, and no disfigurement of the head, face, or neck, or scars due to eczema are shown by the record.  

For the reasons discussed above, the Board finds that an initial compensable rating for eczema is not warranted.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1). 

The Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability, right knee disability, and eczema are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, specifically provide for disability ratings based on limitation of motion and function, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca.  The rating criteria specifically provide for rating eczema based on the percent of body area affected and based on required treatment.  See 38 C.F.R. 
§ 4.118.  In this case, considering the lay and medical evidence, the Veteran's back and right knee disabilities have been manifested by pain and limitations to range of motion due to pain.  His eczema is shown to affect less than 5 percent of total body area with no more than topical therapy indicated.  The Veteran's symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations described in lay statements and noted during VA examinations, to include limitations to performing physical activities and avoiding activities that may cause flare-ups of pain.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Board finds that the functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of right knee and back pain and associated limitations on his occupation and daily life.  The Veteran's skin disability is not shown to result in significant functional limitations.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating, in excess of 10 percent, for postoperative degenerative disc disease of the lumbar spine is denied. 

A higher initial rating, in excess of 10 percent, for postoperative residuals of a right knee injury is denied.  

An initial compensable rating for eczema is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


